Filed 11/24/20 P. v. Hudson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F078824
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F18906143)
                    v.

    THOMAS JEFFERSON HUDSON,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Glenda S.
Allen-Hill, Judge.
         Francine R. Tone, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Franson, J. and Peña, J.
                             STATEMENT OF THE CASE
       On September 10, 2018, a complaint was filed, charging Thomas Jefferson
Hudson (defendant) with inflicting corporal injury on a spouse or cohabitant (Pen. Code,1
§ 273.5, subd. (a); count 1) and assault with a deadly weapon (§ 245, subd. (a)(1);
count 2). As to each count, it was alleged defendant personally inflicted great bodily
injury under circumstances involving domestic violence. (§ 12022.7, subd. (e).)
       On January 3, 2019, prior to the preliminary hearing, defendant was advised of,
and waived, his constitutional rights pursuant to Boykin/Tahl.2 The court advised him of
the consequences of admitting the charges and allegations, including that, because there
was no agreement as to sentence, he faced up to nine years in custody and/or a $10,000
fine; and the offenses would constitute strikes for purposes of future felony sentencing.
Counsel stipulated that the crime reports provided a factual basis for each count, and the
court ordered that they be made part of the record. Defendant then pled no contest to
each count and admitted each great bodily injury enhancement allegation.
       Defendant was sentenced on February 4, 2019. As to count 1, the court imposed
the three-year middle term for the offense plus a consecutive four-year middle term for
the great bodily injury enhancement, for a total term of seven years in prison. As to
count 2, the court again imposed the three-year middle term for the offense plus a
consecutive four-year middle term for the enhancement, and it ordered sentence on
count 2 to be served concurrently with sentence on count 1. The court awarded defendant
a total of 173 days of custody credit pursuant to section 2933.1. It reserved restitution to
the victim; ordered defendant to pay a $300 restitution fine pursuant to section 1202.4;
imposed but stayed an additional restitution fine in the same amount pursuant to section
1202.45; ordered defendant to pay an $80 court security fee pursuant to section 1465.8;


1      All statutory references are to the Penal Code unless otherwise stated.
2      Boykin v. Alabama (1969) 395 U.S. 238; In re Tahl (1969) 1 Cal.3d 122.


                                             2.
and ordered defendant to pay a $60 criminal conviction assessment pursuant to
Government Code section 70373. It also issued a three-year criminal protection order
pursuant to section 136.2, subdivision (i)(1).
         Defendant filed a timely notice of appeal and obtained a certificate of probable
cause.
                                           FACTS3
         As of September 6, 2018, defendant and the victim had been in a romantic
relationship for approximately 18 years and were living together. That afternoon, the
victim asked defendant if he wanted to go with her to her sister’s house. When he
declined, she went alone. While the victim was at the sister’s house, defendant
repeatedly telephoned and texted her and accused her of cheating.
         When the victim arrived home that evening, defendant was sitting outside with a
neighbor. He was drunk and slurring his words. Defendant and the victim went inside
and argued. Defendant then went back outside and the victim went to bed. She was
awakened an unknown amount of time later by defendant hitting her on the forehead with
a closed fist. He yelled that he knew she was cheating on him. The victim pushed him
away when he came toward her.
         Defendant left the bedroom and returned with a large kitchen knife. He started
poking himself in the chest with the knife and told the victim that she was going to die
that night. He began slapping the victim with the broad side of the knife, cutting her on
her arm and other places on her body.4 The victim struggled to get the knife away from
defendant; as she did, the handle broke off. The victim was cut on her hands.




3     The facts are derived from the reports that furnished the factual basis for
defendant’s plea.
4        The victim described it to police as defendant “ ‘whipp[ing] her with the knife.’ ”


                                              3.
       Defendant left the bedroom, and the victim called 911. Defendant then returned.
This time, he was holding a golf club like a baseball bat. The victim screamed that she
did not want to die. Defendant swung and hit the bed without saying a word. The victim
grabbed the golf club and refused to let go until defendant dropped it.
       Defendant went and got the bottle of cognac from which he had been drinking. He
struck the victim all over her body with the bottle, while demanding that she tell him the
truth. When she finally managed to wrest the bottle away, defendant went to the closet
and pulled out a machete. He began hitting the victim all over her body with the broad
side of the blade, cutting her on her legs. When he realized she was bleeding, he backed
up and said, “ ‘I’m in trouble now, I know you[’re] going to leave me!’ ” He then said he
was going to get some more to drink, and when he got back, she should “ ‘get ready to
get some more!’ ”
       Shortly after, the police arrived. When defendant opened the front door in
response to an officer’s knock, he had a machete in one hand. Police found a butcher
knife on the bathroom floor and a golf club on the bed. A smaller kitchen knife with
blood on it was on the floor next to the bed. Defendant spontaneously admitted
“ ‘slapp[ing]’ ” the victim in the leg with the machete and threatening to “slap” her with a
meat cleaver.5 He apologized for what he did.
                           APPELLATE COURT REVIEW
       Defendant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also
includes the declaration of appellate counsel indicating that defendant was advised he




5      The victim told police that defendant hit her multiple times with a meat cleaver he
had in the house, but she could not remember when he got it or how he hit her with it.


                                             4.
could file his own brief with this court. By letter dated March 16, 2020, we invited
defendant to submit additional briefing.
       Defendant replied in a letter and asked to have the judgment vacated and to have
us direct his appellate attorney to raise the issue of ineffective assistance of trial counsel.
Defendant claims trial counsel forced him to accept the plea bargain by threatening that
the district attorney’s office would seek a life sentence if the matter went to trial, and by
promising the trial court was only going to impose the lower term of four years but
instead defendant received the middle term of seven years.
       The record does not support defendant’s contentions. “A defendant who raises the
issue [of ineffective assistance of counsel] on appeal must establish deficient
performance based upon the four corners of the record.” (People v. Cunningham (2001)
25 Cal.4th 926, 1003.) The record on appeal furnishes no cause to vacate the judgment
or to have appellate counsel brief the issue.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                       DISPOSITION
       The judgment is affirmed.




                                                5.